 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

RT ERE RIE EL RATE RO AY

TE PILED 3 JAN 27,2020. 5!

 

 

we ee ee rr ee ee ee eee rere x a

JOSEPHINE BROWNE, ; "oceans antenna roen
Plaintiff, : MEMORANDUM DECISION

AND ORDER
-against- :

COMMISSIONER OF SOCIAL SECURITY, 18 Civ. 11175 (GBD) (KNF)
Defendant. :

wee ee ee em eww ee ee ee ee el ww BR RE Ee Ke ee we x

GEORGE B. DANIELS, United States District Judge:

Plaintiff Josephine Browne brings this action against Defendant the Commissioner of
Social Security under the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3), seeking review of
an administrative law judge’s decision denying Plaintiff disability insurance benefits. (Compl.,
ECF No. 1.) Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c). (Notice of Mot. for J. on the Pleadings, ECF No. 17; Notice of Cross-Mot., ECF
No. 20.)

Before this Court is Magistrate Judge Kevin Nathaniel Fox’s January 8, 2020 Report and
Recommendation (the “Report”), recommending that Plaintiffs motion be granted, Defendant’s
cross-motion be denied, and the matter be remanded for further proceedings. (Report, ECF No.
23, at 15.) Magistrate Judge Fox advised the parties that failure to file timely objections to the
Report would constitute a waiver of those objections on appeal. (Ud. at 16.) No objections have
been filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate

judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,

414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,

 
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Magistrate Judge Fox concluded that the administrative law judge committed several errors
in determining whether Plaintiff is eligible to receive disability insurance benefits. Specifically,
he found that the judge failed to (1) consider, assess, and explain the combined impact of Plaintiff s
impairments; (2) consider all necessary factors before declining to give controlling weight to the
treating sources’ medical opinions; (3) provide an adequate reason for giving greater weight to the
non-treating sources’ opinions; or (4) sufficiently develop the record. (Report at 12-15.)

Magistrate Judge Fox’s findings regarding the administrative law judge’s errors were well-
reasoned and grounded in fact and law. This Court has reviewed the Report, and finds no error,
clear or otherwise. Accordingly, Magistrate Judge Fox’s Report is ADOPTED in full.

Plaintiff's motion for judgment on the pleadings, (ECF No. 17), is GRANTED.
Defendant’s cross-motion for judgment on the pleadings, (ECF No. 20), is DENIED. This matter
is remanded for further proceedings. The Clerk of Court is directed to close the motions

accordingly.

Dated: New York, New York
January 27, 2020
SO_LORDERED.

Grego b Dnuwks
ORGE B. DANIELS
nited States District Judge

 

 
